Citation Nr: 1129443	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  04-44 279	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran's case was before the Board in September 2009.  The Board granted service connection for PTSD and remanded the case for the agency of original jurisdiction (AOJ) to issue a rating decision to implement the Board's decision, assign a disability rating for PTSD, and re-adjudicate the Veteran's pending TDIU claim.  

The latest rating decision of record at that time was from March 2008.  The Veteran's service-connected dysthymic disorder was listed as 50 percent disabling as of July 23, 2007.  The rating decision that granted the increase to 50 percent was dated in October 2007.

The Appeals Management Center (AMC) in Washington D.C. processed the remand from the Board.  A rating decision was issued in June 2010 that granted service connection for PTSD.  A noncompensable rating was assigned.  The AMC re-adjudicated the Veteran's TDIU claim, denied the claim, and issued a supplemental statement of the case (SSOC) in March 2011.  The case was returned to the Board.

The Board thereafter reviewed the claims folder and noted that the June 2010 rating decision showed the Veteran's service-connected dysthymic disorder to be rated as 70 percent disabling as of November 6, 2008.  The Board noted that there was no rating decision of record at that time to indicate how the disability rating was increased, or what evidence was relied on to justify the increase.  

It was noted that the Veteran's rating for his dysthymic disorder had a direct bearing on his TDIU claim.  (The Veteran's other service-connected disabilities, infectious hepatitis with jaundice, residuals of meningitis, and PTSD were all rated at noncompensable levels.)  

The Board remanded the case for the AOJ to provide the missing rating decision, along with the evidence relied on in making the decision, or determine that a mistake had been made and take corrective action in May 2011.  The remand specifically directed:

. . . On remand, the AOJ must identify the evidence and rating action that serve as the basis for the increase in the rating for the Veteran's dysthymic disorder to the 70 percent level.  The evidence and rating decision must be included in the claims folder.  If the AOJ determines that the increase was made in error, a formal finding must be made and included in the claims folder and appropriate steps to rectify the mistake must be taken.

The AMC again processed the appeal.  It appears the AMC printed a copy of a rating decision dated in November 2009 and included it in the claims folder.  The rating decision increased the Veteran's rating for his dysthymic disorder to 70 percent as previously discussed.  The rating decision had been issued by the RO in Muskogee, Oklahoma.  

The rating decision said a claim for an increased rating was received on November 6, 2008.  This claim is not associated with the claims folder.  Nor are the exact issues involved in this increased rating claim known from the limited information contained in the claims folder.  (The rating decision denied service connection for one issue and denied entitlement to aid and attendance benefits.  However, service connection for vertigo and a dental condition were deferred as was a determination regarding the Veteran's competency.)  In addition, the rating decision listed the evidence considered as:

	Nursing home statement and medical statement for aid and attendance dated November 6, 2008.
	Treatment reports from Ponca City Medical Center for the period October 13, 2008, to November 3, 2008.
	Statement from M. Bridwell, M.D., dated November 11, 2008.
	QTC psychological examination dated December 3, 2008.

Despite the Board's request for all of the evidence relied on to be included in the claims folder, none of the above evidence is of record.  A review of the SSOC issued by the AMC in May 2011 reflects a misunderstanding of what was requested by the Board.  In the adjudicative actions section of the SSOC, the AMC noted the Board wanted a copy of the rating decision that increased the Veteran's disability rating.  However, this is incorrect.  As noted, the Board asked for the rating decision and the evidence relied on by the rating action.  

It is evident that the RO in Muskogee has continued to process an increased rating claim apart from the TDIU claim that the Board remanded to the AMC in September 2009 and again in May 2011.  The Veteran's case cannot be properly adjudicated with pertinent evidence and possibly relevant issues being adjudicated by two separate AOJs.  

On remand, the AMC must decide whether to return the case to the RO in Muskogee to complete the required remand actions and to include all outstanding evidence as well as any additional adjudications; or to obtain the existing temporary file that obviously exists at the Muskogee RO and ensure that all outstanding evidence and adjudicative actions are of record prior to re-adjudicating the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  On remand, the AMC must either return the case to the Muskogee RO for the processing of this remand or obtain any and all outstanding temporary files that may exist from that RO.

2.  Whichever AOJ conducts the processing of this remand must ensure that all of the evidence relied on by the rating decision of November 2009 is of record.  Further, as the Board is unaware of what additional issues may be involved in the increased rating claim of November 6, 2008, the AOJ must include any additional rating actions taken in regard to that claim and include any evidence relied on.  This should be available from any temporary files received.

3.  After undertaking any additional development actions deemed necessary, the AOJ should re-adjudicate the TDIU issue on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

